DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1 and B1, corresponding to claims 1, 2, 4, 6, 8, and 9, in the reply filed on 06 January 2022 is acknowledged, thereby leaving claims 3, 5, 7, and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and  (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claim 1 plasticizing unit, discharge unit, moving mechanism, heating unit, and temperature acquisition unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1, 2, 4, 6, 8, and 9 are objected to because of the following informalities:  
If the stage first recited at line 5 of claim 1 is intended to be a component of the statutory claim 1 molding device, then it is suggested that it be actively recited as such, for example prior to the recited discharge unit and/or plasticizing unit.
In the claim 1 clause to a control unit, if it is intended that the recited layer be formed on the stage referenced under objection (a), then this should be explicitly stated in the claim.
Appropriate correction of these issues (a)-(b) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefinite issues:
The claim 1 clause to a discharging unit lacks antecedent basis for “the” molding material “supplied from the plasticizing unit”, as no such supplying is previously recited in the claim. It is unclear if it is intended for the plasticizing unit to be configured to perform this supplying, or whether it may be construed instead that an independent supplying unit may be utilized therefor.
The manner in which the claim 1 stage is recited raises a question as to whether it is in fact required as an actual component of the statutory claim 1 molding device, or whether it may be construed instead as a hypothetical component which the statutory claim 1 molding device must merely be intended or capable of cooperating with. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (a) above.
The claim 1 clause to a temperature acquisition unit lacks antecedent basis for “the” molding material “placed on the stage”, as no such placement is previously recited in the claim. It is unclear if it is intended for the claim 1 discharge by the discharge unit “towards” the stage to be construed as placement “on” the stage, or whether it may be construed instead that a distinct placement means may be utilized therefor.
Since antecedent basis is not clearly conveyed, it is unclear at lines 2-3 of the claim 1 wherein clause whether the recitation of “an existing layer that is a layer of the molding material placed on the stage” is in fact referring to the “layer” first recited at line 2 of the claim 1 clause to a control unit, or whether this may be construed as distinct therefrom. If it is intended for this recitation to refer to one of a plurality of such layers of the molding material, then this issue might be corrected by first reciting, in the clause to a control unit, that the “layer” is in fact “one or more layers”, presuming full support for this change in fact exists in the specification as originally filed.
While claim 1 first stipulates at lines 2-3 that a material containing “a thermoplastic resin” is formed into the molding material, the claim goes on at line 5 to recite “a first thermoplastic resin” which is contained in “a” material used for molding the existing layer. It is unclear exactly how this “first” thermoplastic resin relates to the claim 
In relation to indefiniteness issue (e), while claim 1 recites “a second thermoplastic resin contained in a material used for molding the subsequent layer”, the claim also stipulates that the subsequent layer “is a layer of the molding material”, which “molding material” is previously specified as containing not only the previously recited “first” thermoplastic resin, but also the broader recitation of “a thermoplastic resin” in general at line 3 of the claim. It is unclear how this second resin differs, if at all, from the first resin and/or from the line 3 resin, and it is unclear also whether the claim is intending to express that the line 3 resin is in fact further limited to a combination of distinct first and second resins since both are specified in the wherein clause as being contained in “the” same “molding material” used for their respective layers.
It is unclear how to interpret the claim 1 Td as a lower temperature “between” thermal decomposition temperatures of the first and second resins, and in particular whether Td is being specified as being “selected from” these temperatures, or whether Td in fact exists to some extent between distinct thermal decomposition temperatures of the first and second resins.
The same indefiniteness issue (g) exists also for how parameter Tg is defined in claim 1, namely in relation to its similar use of the term “between”.
It is unclear how to interpret the ellipsis “…” ending claim 1 expression (1), and in particular what parameters, variables, or relationships should be construed as being implied thereby.
The same indefinite issues (g) and (h) exist also for how parameter Tf is defined in claim 2 and how parameter Tp is defined in claim 4, namely in relation to their similar use of the term “between”.
The same indefiniteness issue (i) exists also for the claim 2, claim 4, and claim 6 use of an ellipsis ending expressions (2), (4), and (6), respectively.
It is unclear how to interpret the claim 8 requirement that the temperature acquisition unit be “implemented” by a non-contact thermometer, and in particular whether this requires that the temperature acquisition unit in fact “comprise” or constitute a non-contact thermometer, or whether a non-contact thermometer is in fact intended to somehow “implement” the temperature acquisition unit in some way (in which case this should be specified explicitly).
Appropriate correction of these issues (a)-(l) is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


It is noted that a prior art rejection is not being outlined herein due to the number and extent of 35 U.S.C. 112(b) indefiniteness issues identified under ¶ 10 sections (a)-(l) above. In particular, the above-cited indefiniteness issues and the manner in which they compound upon one another would make a proper analysis of how prior art might read onto 
The Examiner further notes that that with the presumption that a point of novelty might be alleged to exist in relation to claim 1 expression (1) being utilized in conjunction with the remaining claim 1 components and their claimed configuration, prior art previously made of record by Information Disclosure Statement, in addition to that which is made of record by PTO-892 with this Office action, is generally recognized as explicitly identifying a number of the expression (1) parameters, and/or other parameters which relate at least in part thereto, as being useful to determine an extent of nozzle heating which would improve adhesion between successively deposited thermoplastic material layers. Although a combination of the claim 1 device components with their claimed configuration, including in particular a controller factoring in the considerations of expression (1) to an extent of nozzle heating, was not found verbatim in the prior art, the Examiner notes that it is unclear at this time if or how expression (1) would in fact distinguish over what one of ordinary skill in the art would be capable of achieving through routine experimentation using the above-cited prior art disclosure(s) as a basis for optimization as set forth under MPEP § 2144.05(II). It is encouraged that Applicant’s Representative contact the Examiner directly upon receipt of this Office action to discuss this and any other issues that might help to advance prosecution.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742